IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41206
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALEJANDRO DAVILA-REYES, also known
as Ruben Perez-Rivera, also known
as Alberto Castro-Rojas,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-01-CR-403-1
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender ("FPD") representing Alejandro

Davila-Reyes has moved for leave to withdraw and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Davila was provided with a copy of the FPD's Anders

motion and brief and has not filed a response.   Our independent




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-41206
                                 -2-

review of the record and the FPD's brief shows that there are no

nonfrivolous issues for appeal.

     The FPD's motion for leave to withdraw is GRANTED, the FPD

is excused from further responsibilities herein, and this appeal

is DISMISSED.   See 5TH CIR. R. 42.2; FED. R. APP. P. 34(a)(2)(A).